     Case 2:19-cr-00298-MHT-SRW Document 128 Filed 08/31/20 Page 1 of 1



     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA              )
                                      )      CRIMINAL ACTION NO.
       v.                             )         2:19cr298-MHT
                                      )              (WO)
DEGREGORY DEON LEE                    )

                                    ORDER

       Based upon the representations made on the record

on   August     28,   2020,    it    is   ORDERED    that   sentencing,

currently set to resume on September 9, 2020, is reset

to resume in person on October 30, 2020, at 10:00 a.m.,

in     Courtroom 2FMJ of the Frank M. Johnson Jr. United

States       Courthouse       Complex,       One     Church       Street,

Montgomery, Alabama.            The U.S. Marshal is to arrange

for the physical presence of defendant DeGregory Deon

Lee.

       DONE, this the 31st day of August, 2020.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE
